Vu le rapport du directeur général de l'énergie,

Arrête :

Article premier. - Est institué à compter de la date de
publication du présent arrêté au Journal Officiel de la République
Tunisienne au profit de l'entreprise tunisienne d'activités
pétrolières, Arco Tunisia inc, Pict Petroleum P.L.C et Geodyne
Tunisie inc un permis de recherche de substances minérales du
2ème groupe dit permis "Sbiba" comportant 1234 périmètres
élémentaires, soit une superficie de 4936 kilomètres carrés.

: Ce permis situé dans les gouvernorats de Kasserine, Sidi
Bouzid et Kairouan est délimité conformément aux dispositions de
l'article 37 du décret susvisé du ler janvier 1953 par les numéros de
repères et les sommets figurant dans le tableau ci-après

Sommets N° de repères
1 306 660
2 306 612
3 316 612
4 316610
5 320 610
6 320 600
7. 210 600
8 210 622
9. 222 622
10 222 624
it 226 624
12 226 628
13 232 628
14 232 648
15 248 648
16 248 660
17/1 306 660

Art. 2. - Les droits et obligations relatifs au présent permis
seront régis par les dispositions du décret susvisé du ler janvier
1953; et par les lois susvisées n° 85-93 du 22 novembre 1985, n°
87-9 du $ mars 1987 et n° 90-56 du 18 juin 1990.

Tunis, le 20 octobre 1993.

Le Ministre de l'Economie Nationale
Sadok Rabah
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'économie nationale du 20 octobra
1993, portant Institution d'un permis de recherche de
substances minérales du second groupe dit permis
“Nord Medenine”.

Le ministre de l'économie nationale,

Vu le décret du 1er janvier 1953 sur les mines,

© Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation de substances
minérales du 2ème groupe, et l'ensemble des textes qui l'ont
modifié ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi
n° 85-9 du 14 septembre 1985 instituant des dispositions spéciales
concemant la recherche et la production des hydrocarbures liquides
et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

mnnennenenumenent L

Vu la loi n° 90-56 du 18 juin 1990, portant encouragement à Ja
recherche et à la production d'hydrocarbures liquides et gazeux,

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu la demande déposée le 6 avril 1993 à la direction générale
des mines, demande par laquelle l'entreprise tunisienne d'activités
pétrolières ci-après désignée "ETAP" faisant élection de domi à
Tunis 27 bis, avenue Khéreddine Pachat, sollicite l'attribution d'un
permis de recherche de substances minérales du 2ème groupe dit
permis "Nord Medenine” comportant 244 périmètres élémentaires,
soit 976 kilomètres carrés situé dans le gouvemorat de Medenine,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 10 mai 1993,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article premier. - Est institué à compter de la date de
publication du présent arrêté au Journal Officiel de la République
Tunisienne un permis de recherche de substances minérales du
2ème groupe dit permis “Nord Medenine" au profit de l'entreprise
tunisienne d'activités pétrolières, qui a signé un contrat de partage
de production avec la Société Tunisienne H.B.S Oil Compagny
conune entrepreneur.

Ce permis situé dans le gouvemnorat de Medenine, comportant
244 périmètres étémentaires, soit une superficie de 976 kilomètres
carrés est délimité conformément à l'article 37 du décret susvisé du
ler janvier 1953 par les numéros de repères et les sommets
figurant dans le tableau ci-aprè:

1 366 440
2 386 440
3 386 438
4 392 438
5 392 420
6 398 420
7 398 404
8 368 404
9 368 430
10 366 430
11/1 366 440

Art 2. - Les droits et obligations relatifs au présent permis
seront régis par les dispositions du décret susvisé du ler janvier
1953, et par les lois susvisées n° 85-93 du 22 novembre 1985, n°
87-9 du 6 mars 1987 et n° 90.56 du 18 juin 1990.

Tunis, le 20 octobre 1993.

Le Ministre de l'Economie Nationale
Sadok Rabah
Vu
Le Premier Minisire
Hamed Karoul

Arrêté du ministre de l'économie nationale du 20 octobre
1993, portant institution d'un permis de recherche de
substances minérales du second groupe dit permis "Les
oasis".

Le ministre de l'économie nationale,

Vu le décret du 1er janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation de substances
minérales du 2ème groupe, et l'ensemble des textes qui l'ont
modifié ou complété,

1844 Journal Officiel de la République Tunisienne - 29 Octobre 1993 N°82
